11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Kenan Russell Schafer,                       * From the 142nd District Court
                                               of Midland County
                                               Trial Court No. CR43535.

Vs. No. 11-16-00180-CR                        * June 14, 2018

The State of Texas,                           * Memorandum Opinion by Dauphinot, S.J.
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Dauphinot, S.J.,
                                                sitting by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.